DANIEL S. PEARSON, Judge.
There being issues of fact which, although ultimately resolved against the appellants, were manifestly- justiciable, the appellants correctly contend that the award of attorneys’ fees to Tarafa is totally unwarranted under Section 57.105, Florida Statutes (1981). See, e.g., Allen v. Estate *339of Dutton, 384 So.2d 171 (Fla. 5th DCA 1980). However, Tarafa asserts that because the appellants did not contest his right to attorneys’ fees and, indeed, stipulated to the entry of such an award below, the order is proper without regard to the strict construction given Section 57.105. But the only stipulation in the record pertaining to attorneys’ fees is not one which concedes Tarafa’s entitlement to fees, but rather one which obviates the necessity of Tarafa producing live testimony to prove the value of the services rendered by his attorneys. The appellants’ announced position below was that Tarafa was not entitled to any attorneys’ fees whatsoever. Since we agree, we reverse the order under review.
Reversed.